Case 3:19-cr-00285-TJM Document 14 Filed 08/22/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Criminal No. 3:19-CR-00285 (TJM)
Vv. Information
JUSTIN HOBBIE, Violation: 18 U.S.C. § 2251 (a)
Sexual Exploitation of a Child;
Defendant.

3 Counts & Forfeiture Allegation

Nm Nee Nee Nee ee ee ee eee ee” ee eee” eee ee”

County of Offense: Otsego

THE UNITED STATES ATTORNEY CHARGES:

COUNTS 1-3
[Sexual Exploitation of a Child]

In or about 2015 through 2018, in Otsego County in the Northern District of New York,
and elsewhere, the defendant, JUSTIN HOBBIE, did employ, use, persuade, induce, entice, and
coerce the minors listed below to engage in sexually explicit conduct for the purpose producing
visual depictions of such conduct, and for the purpose of transmitting live visual depictions of such
conduct, knowing and having reason to know that such visual depictions would be transported and
transmitted using any means and facility of interstate and foreign commerce and in and affecting
interstate and foreign commerce, and where the visual depictions were produced using materials
that had been mailed, shipped, and transported in and affecting interstate and foreign commerce
by any means, including by computer, and where such visual depictions were actually transported
and transmitted using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce, in violation of Title 18 United States Code, Sections 2251(a) &

(e).
Case 3:19-cr-00285-TJM Document 14 Filed 08/22/19 Page 2 of 3

 

 

 

 

 

 

 

Count Minor

] V-1, a female child under the age of 16
2 V-2, a female child under the age of 16
3 V-3 a female child under the age of 16

 

FORFEITURE ALLEGATION

The allegations contained in Counts 1-3 of this Information are hereby realleged and
incorporated by reference herein for the purposes of alleging forfeiture pursuant to the provisions
of Title 18, United States Code, Section 2253.

Pursuant to Title 18, United States Code, Section 2253, upon conviction of the charges
alleged in Counts 1-3, the defendant, JUSTIN HOBBIE, shall forfeit to the United States of
America any property, real or personal, used and intended to be used to commit and to promote
the commission of such offenses, and any property traceable to such property. The property to be
forfeited includes, but is not limited to, the following: |

(1) One Dell Aurora R4 (Alienware) desktop computer, serial number SSXKCY1,

manufactured in Mexico;

(2) One Apple 16 GB iPad, serial number DMQJB7WODJ8T, manufactured in China;

(3) One Apple iPad Mini 4, serial number F9F V4586GHKJ, manufactured in China;

(4) One Samsung Galaxy $5 (SM-900V) cellular telephone, serial number

990004936853898, manufactured in Korea; and
(5) One Samsung Galaxy $7 (SM-900V) cellular telephone, serial number

353425082240880, manufactured in Korea.
Case 3:19-cr-00285-TJM Document 14 Filed 08/22/19 Page 3 of 3

Dated: GRANT C. JAQUITH

£; 12 >/ / y United States Attorney

By:
Geoffréy YL. Brown

Assistant United States Attorney
Bar Roll No. 513495
